—In an action for a judgment declaring that certain insurance policies issued by the plaintiff Lawyers Title Insurance Corporation are null and void, the defendant, Consumer Home Mortgage, Inc., appeals, as limited by its brief, from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (Franco, J.), entered August 28, 1998, as, in effect, denied its motion for summary judgment, granted summary judgment to the plaintiffs, and declared that the plaintiff Lawyers Title Insurance Corporation had no contractual obligation to it.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly declared that the plaintiff Lawyers Title Insurance Corporation had no contractual obligation to the defendant Consumer Home Mortgage, Inc. (see, Fidelity Natl. Tit. Ins. Co. v Consumer Home Mtge., 272 AD2d 512 [decided herewith]). Bracken, J. P., Sullivan, Altman and Krausman, JJ., concur.